Case 19-34574-KRH    Doc 243-1 Filed 11/21/19 Entered 11/21/19 14:11:50   Desc
                    Exhibit(s) A (Proposed Order) Page 1 of 4


                                  EXHBIT A
Case 19-34574-KRH          Doc 243-1 Filed 11/21/19 Entered 11/21/19 14:11:50              Desc
                          Exhibit(s) A (Proposed Order) Page 2 of 4


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION



In re:
                                                     Chapter 11
LECLAIRRYAN PLLC,
                                                     Civil Action No. 19-34574
               Debtor.




                         ORDER GRANTING MOTION FOR LIMITED
                          RELIEF FROM THE AUTOMATIC STAY

         This matter having come before the Court upon the Motion for Limited Relief from the

Automatic Stay (the “Motion”) filed by R.F. Technologies, Inc. (“RFT”) and Robert Noorian

(“Noorian”; together with RFT, the “Plaintiffs”); the Court having reviewed the Motion, and

considered the evidence and arguments of counsel in support of the Motion; and the Court having

concluded that due and proper notice of the Motion having been given; and it appearing that there

is good cause to grant the relief requested; accordingly, the Court hereby ORDERS, ADJUGES

AND DECREES as follows:

         1.    The Motion is GRANTED.

         2.     The automatic stay is hereby modified as provided herein pursuant to section

362(d)(1) of the Bankruptcy Code, to permit the Plaintiffs and the other parties to the RTF

Litigation to consummate and finalize the settlement of the RTF Lawsuit1.

         3.    The fourteen (14) day stay of the effective date of this Order imposed by

Bankruptcy Rule 4001(a)(3) is hereby waived.



1
  Capitalized terms used, but not defined herein shall have the meaning ascribed to such terms in
the Motion.
Case 19-34574-KRH           Doc 243-1 Filed 11/21/19 Entered 11/21/19 14:11:50                     Desc
                           Exhibit(s) A (Proposed Order) Page 3 of 4


        4.      Notwithstanding anything to the contrary herein or in the Motion, (a) the relief

granted herein shall not alter, impair, and/or otherwise impact property of the Estate; (b) the Estate

shall not be required to incur any significant cost or expense as it relates to the relief granted herein;

and (c) neither the Trustee nor the Estate shall have any future obligation of any sort with respect

to the settlement of the RTF Litigation absent further order of this Court.

        5.      In the event the Plaintiffs are unable to recover the full amount they are owed as a

result of the settlement of the RTF Litigation from sources other than property of the Estate, and

to the extent the Plaintiffs desire to pursue additional amounts from the Estate, the Plaintiffs shall

pursue any such claims only in accordance with the claims procedures established in this case for

general unsecured creditors.

        Dated:______________
                                                         Kevin R. Huennekens
                                                         United States Bankruptcy Judge




                                                    2
Case 19-34574-KRH         Doc 243-1 Filed 11/21/19 Entered 11/21/19 14:11:50                Desc
                         Exhibit(s) A (Proposed Order) Page 4 of 4


       WE ASK FOR THIS:

       /s/ Michael Wilson
       Michael G. Wilson (VSB #48927)
       Michael Wilson PLC
       PO Box 6330
       Glen Allen, VA 23058
       Telephone: (804) 614-8301
       mike@mgwilsonlaw.com

       Counsel to the Plaintiffs


               LOCAL BANKRUPTCY RULE 9022-l(C) CERTIFICATION

        Pursuant to Rule 9022-l(C)(l) of the Local Rules of Bankruptcy Procedure for the Eastern
District of Virginia, the undersigned counsel hereby certifies that this Order has been endorsed by
all necessary parties.


                                             /s/ Michael Wilson
                                             Michael Wilson




                                                3
